MR. JUSTICE SHEEHY,
dissenting:
I dissent.
It is apparent from the record that the District Judge in this case became properly impatient with the unexplained delay of the Wisconsin authorities to consummate an arrest of the defendant under the Governor’s warrant. His court was being played with, the defendant’s rights were being ignored, and there is considerable doubt under the statutes of Montana and the federal laws that he had any further jurisdiction to hand over the defendant to Wisconsin.
The majority have misread or misinterpreted the applicable stat*509utes here. The authority for Montana officials to arrest a defendant wanted in another state for a crime is found in Section 46-30-227, MCA. If the defendant does not consent to extradition, he must be committed to the county jail for not exceeding 30 days or admitted to bail, Section 46-30-302, MCA, to provide time to obtain a requisition from the demanding state. Upon receipt of the requisition, the Governor of this state may then issue an arrest warrant against the defendant. Section 46-30-213, MCA. The 30-day period is a limitation upon the power of Montana to hold the defendant without a requisition from the demanding state when Montana proceeds against him under Section 46-30-227, MCA.
In this case, the warrant from the Governor was not issued within the 30-day period. Campbell first appeared before the court on September 14, 1987, and the warrant of the Governor was not obtained until October 30, 1987. Yet the state had a statutory means to continue to hold the defendant under bail. It could have, under Section 46-30-304, MCA, moved the District Court for an additional 60 days. The defendant was entitled to his release at the end of that period or on November 13, 1987.
The state itself maintains that the defendant was never arrested under the Governor’s Warrant, only that he was served with a copy of it. Yet an arrest under the Governor’s warrant is the sine qua non of extradition proceedings. Only the Governor has the statutory power to issue a warrant of arrest which will result in the delivery of a defendant to another state’s jurisdiction. Section 46-30-201, MCA. Since no arrest occurred under the Governor’s Warrant, the defendant was clearly entitled to be discharged from custody at the expiration of the time extended by the District Court.
It is true that in this case the District Court stated it would quash the writ of extradition. Of course, the District Court had no such power. Yet discharging the defendant from custody in this case was proper. The defendant had not been arrested under the authority of the Governor’s warrant within the time permitted by the statutes. If the argument of the State is correct, the defendant was never arrested under the Governor’s warrant. The defendant was clearly entitled to be released from custody and his bond discharged.
Finally, nothing in this case prevents the state of Wisconsin from starting over and doing it right. This is the course that should have been followed here.